FILED
                                                                                              AUG 10 2010
                                                                                      Clerk   us   Df
                              UNITED STATES DISTRICT COURT                           CourtS tor the ~f~~~:t oBtanckr/uPfCY
                              FOR THE DISTRICT OF COLUMBIA                                                       o umbla

Douglas B. Bennett,                             )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No.          10 1344
                                                )
Mark Nooth,                                     )
                                                )
                Respondent.                     )


                                    MEMORANDUM OPINION

        Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus

along with an application to proceed in forma pauperis. The Court will grant the application to

proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

        Petitioner is an Oregon state prisoner in Ontario, Oregon, challenging a conviction

entered by a county court in Portland, Oregon. Pet. at 2. Federal court review of state

convictions is available under 28 U.S.c. § 2254 only after the exhaustion of available state

remedies. See 28 U.S.C. §2254(b)(I). Thereafter, "an application for a writ of habeas corpus []

made by a person in custody under the judgment and sentence of a State court ... may be filed in

the district court for the district wherein such person is in custody or in the district court for the

district within which the State court was held which convicted and sentenced [petitioner] and

each of such district courts shall have concurrent jurisdiction to entertain the application." 28

U.S.C. § 2241(d). Petitioner has no recourse here. A separate Order of dismissal accompanies

this Memorandum Opinion.


                                                        United States Distn t Judge

Date: August 4-,2010